El Juez PresideNte Señor del Tobo,
emitió la opinión, del tribunal.
Se trata de una causa por adulteración de lecbe, seguida contra Valentín Cosme y Félix Rivera, en la que se imputa, *933además, la reincidencia a los acusados. La corte del distrito declaró a éstos culpables y les impuso, a cada uno, seis meses de cárcel y quinientos dólares de multa, con los demás pro-nunciamientos que el estatuto fija para los casos de reinci-dencia.
Cosme y Rivera apelaron, señalando en su alegato la comisión de seis errores, todos en relación con la práctica y la apreciación de las pruebas.
Por el primero se sostiene que la corte erró al admitir en evidencia cierto ticket o etiqueta. En el juicio declararon d.os inspectores de sanidad. Ambos dijeron que la lecbe que resultó adulterada se ocupó de una garrafa a la que estaba unida una etiqueta que decía: “Leche de vaca. Licencia No. 8. Propiedad Félix Rivera.” La etiqueta fué separada, guardada por uno de los inspectores, reconocida como la misma en el acto del juicio y entonces introducida como prueba. No vemos que se cometiera error alguno.
La circunstancia de que la etiqueta quedara en poder del inspector y no se entregara al fiscal cuando se practicó la investigación preliminar, no bace la prueba inadmisible. Tampoco era necesario que el fiscal probara que el nombre “Félix Rivera” que aparecía en la etiqueta, había sido puesto por el acusado. Lo que el fiscal trató de probar fué que a la garrafa que contenía la lecbe adulterada, estaba unida, como cuestión de becbo, la etiqueta.
El segundo error se refiere al cometido por la corte al permitir que el testigo Berreteaga declarara sobre ciertas admisiones del acusado Cosme. Declarando Berreteaga, se expresó así:
“El día 22 de agosto del corriente año como a la 1 de la tarde acompañé al inspector Alicea a coger varias muestras de lecbe en Martín Peña, y en eso que venía Valentín Cosme, el acusado, con-duciendo un automóvil con 3 garrafones de leche, lo paramos y le preguntamos de quién era la leche aquella y dijo que era de la va-quería de Félix Rivera. Los garrafones estaban rotulados y precin-tados. El rótulo decía: ‘Félix Rivera, licencia No. 8, leche pura de *934yaca, Trujillo Alto’, y le preguntamos a Valentín Cosme que para dónde llevaba esa leche y dijo que la llevaba para un puesto de Su-noco y un puesto de Talleres.”
Nada objetó la defensa basta el final. Dijo entonces:
“Nos oponemos porque las confesiones deben hacerse de acuerdo-con la ley. No meras manifestaciones hechas traerlas aquí como una confesión del acusado.”
Tanto por el fiscal como por el propio juez se indagó del testigo, sobre si Cosme había contestado voluntariamente, sin amenaza de especie alguna, manifestando el testigo que no medió amenaza y que Cosme contestó voluntariamente a las preguntas que se le hicieron, sabiendo que el testigo era inspector de sanidad.
La defensa preguntó y el testigo contestó:
.“Def. ¿Uds. le dijeron a Valentín Cosme que él tenía derecho a reservarse eso?
“T. No, señor.
‘-‘A. ¿No le advirtieron-que se tomarían esos hechos aquí en contra de él?
“T. No, señor.”
Insistió el acusado en su objeción. La corte permitió que-jo contestado por el testigo quedara en récord. Y el acusado-tomó excepción.
No existe error. No se trata de una confesión, sino de meras admisiones en el curso de una conversación, que pueden presentarse como prueba, sin necesidad de adverten-cia previa alguna, según se ha resuelto repetidamente por los tribunales.
Tampoco erró la corte al admitir como prueba la solicitud de licencia y la fianza que presentara el fiscal. El Pueblo presentó al testigo Carlos A. del Bosario, jefe de la división de alimentos y drogas del Departamento de Sanidad, a cuyo cargo está la expedición de licencias para el negociode leche. Bosario presentó la solicitud de Félix Bivera y la fianza. Se le preguntó por la defensa si podía asegurar *935que la firma “Félix Rivera” que aparecía en la solicitud fuera puesta por el acusado. Contestó que no, que la soli-citud se la. entregó firmada Félix Rivera, la endosó favo-rablemente al jefe local de Trujillo Alto, el comisionado le fijó la fianza que él prestó y está aquí. Creemos que es bastante. La ley no exige que la firma se ponga en presencia del oficial que recibe la solicitud.
Se alega además que la corte erró al admitir la declaración de Aldea Bigle's, subsecretario de la corte de distrito. La declaración de Aldea fué presentada por El Pueblo a los efectos de probar la reincidencia. El apelante sostiene que las sentencias introducidas en evidencia no eran admisibles porque Aldea no pudo asegurar si el Félix Rivera a que se íefieren era el Félix Rivera aquí acusado. No bay duda alguna que hubiera sido más eficaz que el sub-secretario hubiera estado en condiciones de afirmar que conocía personalmente al acusado y que era el mismo que fué acusado y condenado en los otros procesos, pero el que no se encontrara en esas condiciones no lo imposibilita de declarar a ios efectos de la presentación de los records.
Restan sólo por examinar dos errores, el que se re-fiere a no haber tomado la corte en consideración la declara-ción del perito Angel M. Pesquera y el que versa sobre el error que se imputa a la corte al decidir que la prueba de-muestra la culpabilidad de los acusados.
La corte no dejó de tomar en consideración la declaración del perito de la defensa. La tomó en consideración pero encontrando que era contradictoria a la del perito del fiscal, resolvió el conflicto dando crédito al perito del fiscal.
En cuanto a la prueba en general, aunque en verdad es rara, creemos que es bastante. Con respecto al acusado Cosme, es tan completa, que la misma defensa no insiste mucho en pretender demostrar lo contrario. Insiste sí con respecto al acusado Rivera. Que un Félix Rivera sea culpable, ni se' puede discutir siquiera. Es evidente. La duda *936se levanta sobre si el Félix Rivera acusado, es el Félix Rivera culpable. Se sostiene que el Félix Rivera acusado es un simple empleado de la limpieza municipal de San Juan, que jamás tuvo vaquería alguna. Puede que sea así, ¡pero- si lo es, siempre resultaría que asumió el papel de testaferro y debe sufrir las consecuencias de su propios actos. Contes-tando el inspector Alicea a preguntas de la defensa, entre otras cosas, dijo:
“¿Ud. sabe si el Félix Rivera a que se refiere esta acusación es ese mismo u otra persona?
“Eso me consta.
‘ ‘ ¿ Por qué sabe 'que es ese mismo ?
“Porque lo conozco.”
Y el otro inspector, Berreteaga, también a preguntas de la defensa, contestó:
“¿Ud. en algún momento ha tenido que ver con Félix Rivera?
“No, señor.
“¿Ud. no lo conoce a él?
“Lo he conocido porque se le han cogido otras muestras.”
Si a esto se agrega la declaración del jefe de la división de drogas y alimentos y la presunción de la identidad de personas derivada de la identidad de nombres, no destruida por la vaga declaración del acusado en el acto del juicio n,o creída por la corte sentenciadora, se concluirá, como antes ‘dijimos, que la prueba- es bastante.
Por virtud de todo lo expuesto, debe confirmarse la sen-tencia apelada.